Notice of Allowability
This action is responsive to Applicant’s Request for Continued Examination filed October 20, 2021.  
After a thorough search and examination of the present application, and in light the amendments submitted October 20, 2021, claims 31-40 (renumbered 1-10) are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Based on the Applicant’s Amendments, filed October 20, 2021, that further narrowed and clarified the subject matter in each of the independent claims.  
-A through search for the prior arts on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the following newly amended claimed subject matter:

a media agent of a secondary storage computing device comprising one or more hardware processors, the media agent configured to: 
receive backup metadata from a client computing system undergoing a backup process at a first time period; 
generate a backup index based at least in part on the received backup metadata; 
receive job metadata corresponding to a job performed with respect to the client computing system at a second time period; 
generate a transaction log file based on the job metadata, wherein the transaction log file comprises a reduced set of metadata compared to the backup metadata used to generate the backup index enabling faster processing of the transaction log file than the backup index; 
and update the backup index based at least in part on the transaction log file at a period of time that occurs after completion of the job performed at the second time period; 
and a data agent of the client computing system comprising one or more hardware processors, the data agent configured to: 
detect a trigger to perform a job at a secondary storage system comprising the secondary storage computing device; 
determine that an active job identifier does not exist for the client computing system;
request a job identifier from a storage manager of an information management system; 
receive the job identifier from the storage manager and a set of job metadata; 
store the job identifier and the set of job metadata at a job cache; and 
perform the job at the secondary storage system based at least in part on the set of job metadata





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VAN H OBERLY/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        m